Citation Nr: 0529751	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  93-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for depression as 
secondary to service-connected bilateral sacroiliac strain.

2. Entitlement to service connection for disc disease of the 
lumbar spine secondary to service-connected bilateral 
sacroiliac strain.

3. Entitlement to a disability rating greater than 40 percent 
for bilateral sacroiliac strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran also appealed a 
February 1998 rating decision from the RO in Atlanta, 
Georgia, to which the claims folder was subsequently 
transferred.  In October 2003 the Board remanded the issues 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the March 2003 Board remand, it was requested that the 
veteran be scheduled for VA psychiatric and orthopedic 
examinations.  The claims folder indicates that such 
examinations were scheduled in February 2005 and April 2005 
and that the veteran failed to report.  The veteran argues 
that he never received notice of such examinations.  Copies 
of the exam notices are not of record.  Thus, under the 
circumstances of this case, the VA examinations requested in 
the March 2003 Board remand should be rescheduled.  The 
veteran's representative has asked that the veteran have 
travel assistance to the examinations.  The RO should arrange 
whatever travel assistance is available and necessary.

The Board continues to note that with respect to the claim 
for an increased disability rating for bilateral sacroiliac 
strain, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (to be codified at 38 C.F.R. pt. 4).  The 
amendments create a general rating formula for rating 
diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms. On 
remand, the RO must consider the applicability of the old and 
amended rating criteria when evaluating the service-connected 
disability.

Accordingly, this matter is REMANDED to the RO for the 
following:
 
1.  The RO should arrange for the veteran 
to be rescheduled for the following 
examinations.  The RO must provide 
documentation that notices of the 
examinations were sent to the veteran.  
The claims folder must be made available 
to each examiner for review and the 
examination report must state whether 
such review was accomplished.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.

a) A psychiatric examination to 
determine the nature and etiology of 
any psychiatric disorder present.  
The examiner is asked to provide the 
appropriate diagnosis for any 
psychiatric disorder found.  Based 
on examination of the veteran and 
review of the claims folder, the 
examiner is asked to determine 
whether any diagnosed psychiatric 
disorder is proximately due to or 
the result of, or is aggravated by, 
the veteran's service-connected 
bilateral sacroiliac strain.  Review 
of the claims folder should include 
service medical records (in the 
manila folder), records of VA 
treatment associated with a 1987 
post-service motor vehicle accident 
and all relevant psychiatric 
treatment, and the report of the May 
2002 VA psychiatric examination.  
The examiner's opinion should 
include a complete explanation.

b) An orthopedic examination to 
determine the severity of the 
service-connected bilateral 
sacroiliac strain and the nature and 
etiology of any disorder of the 
lumbar or lumbosacral spine. With 
respect to the evaluation of the 
service-connected bilateral 
sacroiliac strain, the examiner is 
asked to identify and describe any 
current sacroiliac symptomatology, 
including any functional loss 
associated with the sacroiliac area 
due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, and deformity 
or atrophy of disuse.  If there is 
no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner 
should also inquire as to whether 
the veteran experiences flare-ups.  
If so, the examiner should describe, 
to the extent possible, any 
additional functional loss or 
limitation of motion during such 
flare-ups.

In addition, the examiner should 
diagnose any other disorder of the 
lumbar or lumbosacral spine present, 
to include disc disease.  Based on 
physical examination and review of 
the claims folder, the examiner is 
asked to offer an opinion as to 
whether any diagnosed disorders of 
the lumbar or lumbosacral spine is 
proximately due to or the result of, 
or is aggravated by, the service- 
connected bilateral sacroiliac 
strain.  Review of the claims folder 
should include consideration of VA 
treatment records associated with a 
1987 motor vehicle accident, 
relevant VA neurology and 
orthopedics notes, and the reports 
of the May 2002 VA neurology and 
orthopedic examinations. 
Consultation with a neurologist 
should be arranged if deemed 
necessary or helpful by the 
examiner.  The examiner's opinion 
should include a complete 
explanation.

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal, to 
include consideration of the amended 
rating criteria for diseases and injuries 
of the spine.  If the disposition of any 
claims remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


